DETAILED ACTION
This office action is in response to Applicant’s communication of 11/27/2021. Claims 1-8 have been cancelled.  New claims 9-13 have been entered.  Claims 9-13 are pending and have been examined.  The rejections and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of
the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and
process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The specification is objected to under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, as failing to support the subject matter set forth in the claim. The specification, as originally filed does not provide support for the invention as now claimed. The test to be applied under the written description portion of 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, is whether the disclosure of the application as originally filed reasonably conveys to Vas-Cat, Inc, v. Mahurkar, 935 F. 2d 1555, 1565, 19 USPQ2d 111, 1118 (Fed. Cir. 1991), reh'rg denied (.Fed. Cir. July 8, 1991) and reh'rg, en banc, denied (Fed. Cir. July 29, 1991).

Claim 9 includes the limitation “parse the received patient information to create a searchable index”, however, the specification does not provide a written description disclosure to
support the claimed limitation of “parse the received patient information to create a searchable index”.  At best, the specification discloses a “search feature” and a “searchable list” and a “database” which does not support an “index”.

Claims 9-13 are rejected under pre-AIA  35 U.S.C. 112, first paragraph or first paragraph of 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claim 9 is rejected under 35 U.S.C. § 112, first paragraph, because the specification does not provide a written description disclosure to support the claimed limitations as discussed in the objections to specification above. Dependent claims 10-13 are also rejected by way of dependency on a rejected independent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “A remote service configured to store, modify, and transmit information about a patient's insurance plan, comprising: one or more processors; and one or more hardware-based memory devices including computer-executable instructions which, when executed by the one or more processors, causes the remote service to:” It is not clear how a “service” can be “configured”. Examiner suggests changing “remote service configured” to “a system configured”. For examining purposes, Examiner will interpret “A remote service configured” as a system configured. Dependent claims 10-13 are rejected by virtue of dependency on a rejected claim.
Claim 13 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 13 recites “…and enhance the user's viewing experience, in a distinct way,…” (emphasized).  It is unclear as to how the user’s viewing experience is enhanced?  It is unclear as to the scope of this limitation, specifically “enhance the user's viewing experience”.  For examining purposes, “enhance the user's viewing experience” will be interpreted to mean displaying specific information.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter, as interpreted under the 112(b) rejection above, because claim 9 is directed to a service, which is interpreted to be a system of machines performing a process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps to manage and provide insurance plan information which is a fundamental economic practice and thus grouped under Certain Methods of Organizing Human Activity.  Identifying and providing medications that are similar to the ones prescribed for a particular diagnosis and which are covered by a particular insurance plan is merely managing information in the realm of insurance.  Insurance plans are a commercial contract entered into by users to mitigate risk.  Merely organizing, associating and providing information with respect to this insurance plan including cost of alternative medication is managing this insurance plan, i.e. contract, which is an abstract concept.  Furthermore, these steps are directed to mental evaluations and observations and thus also fall under the Mental Processes enumerated abstract idea grouping.    
	The italicized portions of the limitation steps, minus the generic computing components, of “receive patient insurance information for a plurality of patients from multiple distinct insurance companies that operate in related and unrelated insurance fields, in which the patient insurance information includes patient coverage and costs for drugs, medical procedures, and medical services; associate a geolocation with each respective patient's insurance information, in which the geolocation includes geographical areas in which drugs, medical procedures, and medical services are covered or not covered; parse the received patient information to create a searchable index with which users can access and search, using remote computing devices, to identify specific information about a patient's insurance plan; receive a user request to access the patient insurance information for a patient, in which the user request includes the patient's location, diagnosis, and prescribed medication; and responsive to receiving the user request and accompanying information, provide an alternative list of medications that are identified as being medicinally similar to the prescribed medication, in which the alternative list of medications are covered in the patient's geolocation and insurance plan, including an associated copay or other monetary coverage of each medication on the alternative list.” recite a process that, under its broadest reasonable interpretation, covers the mental evaluation and performance of a fundamental economic practice and therefore falls under the enumerated abstract idea groupings of Certain Methods of Organizing Human Activity and Mental Processes but for the recitation of generic computer components. That is, other than reciting one or more “processors” comprising memory that is suitably programmed and remote computing “devices”, there is nothing in the claim element which takes the claim out of Certain Methods of Organizing Human Activity and Mental Processes grouping.  The mere nominal recitation of these generic computing devices suitably programmed to perform the abstract idea of managing and providing insurance plan information does not take the claim out of either of these two abstract idea groupings.  
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using one or more “processors” comprising i.e., as generic computers with processors and memory suitably programmed to performing generic computer functions) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f), adds insignificant extra-solution activity to the judicial exception such as data gathering and data transmission, see MPEP 2106.05(g) and generally links the use of the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h). Accordingly, these additional elements claimed do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more “processors” comprising memory that is suitably programmed and remote computing “devices” to perform the receive, associate, parse, receive and provide steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f), adds insignificant extra-solution activity to the judicial exception such as data gathering and data transmission, see MPEP 2106.05(g) and generally links the use of the abstract idea to a particular technological environment or field of 
	For instance, the steps of: “receive patient insurance information for a plurality of patients from multiple distinct insurance companies that operate in related and unrelated insurance fields, in which the patient insurance information includes patient coverage and costs for drugs, medical procedures, and medical services; associate a geolocation with each respective patient's insurance information, in which the geolocation includes geographical areas in which drugs, medical procedures, and medical services are covered or not covered; parse the received patient information to create a searchable index with which users can access and search, using remote computing devices, to identify specific information about a patient's insurance plan; receive a user request to access the patient insurance information for a patient, in which the user request includes the patient's location, diagnosis, and prescribed medication; and responsive to receiving the user request and accompanying information, provide an alternative list of medications that are identified as being medicinally similar to the prescribed medication, in which the alternative list of medications are covered in the patient's geolocation and insurance plan, including an associated copay or other monetary coverage of each medication on the alternative list.” are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Requesting and receiving information regarding insurance coverage based on specific criteria is an age old business process.  The type and specificity of the data obtained does not affect this abstract idea.  Furthermore, the data gathering, storing, associating, parsing and transmission steps recite well-understood, routine and conventional computing functionality akin storing and retrieving information in memory, Versata Dev. Group, Inc. and OIP Techs., receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); see MPEP 2106.05(d)(II). 
Dependent claims 10-14 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claim 10 merely recites different types of insurance.  Claim 11 merely recites an authentication of information in the form of well-known types of verifying information which is not inventive nor significantly more than the abstract idea.  This is merely receiving something held/known by the user and comparing the received information to something stored and already known which is a routine authentication practice.  Claim 12 merely recites the most 
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps to manage and provide insurance plan information further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to manage and provide insurance plan information) on one or more computers, and are considered to amount to nothing more than requiring a generic computer “service”, i.e. system, (e.g. computing devices comprising processors and memory suitably programmed) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to manage and provide insurance plan information) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue. 
c. Resolving the level of ordinary skill in the pertinent art.  
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
		
Claims 9 and10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Aysseh (US 2015/0379233) in view of Smith et al.(US 8,380,540)(Smith hereinafter)

Regarding Claim 9, Aysseh discloses a remote service configured to store, modify, and transmit information about a patient's insurance plan, comprising: one or more processors; and one or more hardware-based memory devices including computer-executable instructions which, when executed by the one or more processors, causes the remote service to (at least Abstract, “apparatus”, at least [0051-0057]): 
receive patient insurance information for a plurality of patients from multiple distinct insurance companies that operate in related and unrelated insurance fields, in which the 
associate a geolocation with each respective patient's insurance information, in which the geolocation includes geographical areas in which drugs, medical procedures, and medical services are covered or not covered; (at least Abstract, “determining a target geographic area corresponding to a target drug includes receiving health condition information for a plurality of geographic areas, the health condition information including information regarding one or more health conditions of residents in each of the plurality of geographic areas, receiving healthcare plan information corresponding to each geographic area in the plurality of geographic areas,…” 
parse the received patient information to create a searchable index with which users can access and search, using remote computing devices, to identify specific information about a patient's insurance plan; (at least [0047]).
receive a user request to access the patient insurance information {for a patient}, in which the user request includes the patient's location, diagnosis, and prescribed medication; (at least [0025], “…by a user via user interface or can be based on the target drug.”, “…a target health condition can be selected and a target drug can be identified based on a determination that the target drug is designed to treat the target health condition.”)
provide an alternative list of medications that are identified as being medicinally similar to the prescribed medication, in which the alternative list of medications are covered in the patient's geolocation and insurance plan, including an associated copay or other monetary coverage of each medication on the alternative list; (at least [0017]). 

	Although Aysseh substantially discloses the invention above, including filtering data through a user interface, it appears that Aysseh does not explicitly disclose, however, Smith discloses, a system for a single patient;
{for a patient}; (at least Abstract, “A member's currently prescribed medications are analyzed, and at least one substitute medication is recommended for the analyzed medication, this recommendation is based the member's pharmaceutical benefit plan”, at least FIG.12, at least col.2, lines 33-48, at least col.13, lines 46-57).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these features disclosed by Smith to the invention of Aysseh. Since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately, one of ordinary skill in the art would have recognized that applying the features taught by Smith, to the known invention of Aysseh, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that listing alternative medications based on a current insurance plan for a particular member can reduce prescription costs for said member, see Smith Abstract, “A method is described for reducing medication purchasing costs for a member of a pharmaceutical benefits plan.” and col.1, lines 63-57 and col.2, lines 1-3, “…we 

Regarding Claim 10, Aysseh further discloses, the remote service of claim 9, wherein:
the multiple distinct insurance companies include medical insurance, auto insurance, home insurance, life insurance, rental insurance, vision insurance, and dental insurance; (at least [0018]).   

Claims 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Aysseh (US 2015/0379233) in view of Smith et al.(US 8,380,540)(Smith hereinafter) and further in view of Fram (US 9,536,106).

Regarding Claim 11, Although the combination of disclosures of Aysseh and Smith substantially disclose the invention of claim 10 above, including providing a list of alternative medications based on a log in procedure, it appears that the combination of disclosures of Aysseh and Smith do not explicitly disclose, however, Fram discloses:
the remote service of claim 10, wherein the executable instructions further cause the remote service to: 
receive verification information from a user operating a remote computing device, in which the verification information includes a PIN (personal identification number) code, 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these features disclosed by Fram to the combination of disclosures of Aysseh and Smith. Since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately, one of ordinary skill in the art would have recognized that applying the features taught by Fram, to the combination of disclosures of Aysseh and Smith, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that restricting access to specific information complies with certain HIPPA laws that require privacy of healthcare information, see Fram, at least col.1, lines 44-51.

Regarding Claim 12, Fram further discloses, the remote service of claim 11, wherein the executable instructions further cause the remote service to:
store multiple versions of visual renderings for remote user access, in which each version provides varying degrees of access to the patient's insurance information based on a level of permission associated with a respective user; (at least Fig.9, at least col.2, lines 9-18, at least col.14, lines 3-12, at least claim 1).    

Regarding Claim 13,
the multiple versions of the visual renderings each facilitate and enhance the user's viewing experience, in a distinct way, when viewing patient insurance information; (at least Fig.9, at least col.3, lines 33-38, at least col.13, lines 40-48). 

Response to Arguments
Applicant’s arguments, see the Remarks filed 11/27/2020, with respect to the 35 U.S.C. 112 (b) rejection of claim 4 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejection of claim 4 has been withdrawn as claim 4 has been cancelled. 
Applicant’s arguments, see the Remarks filed 11/27/2020, with respect to claims 9-13 have been considered but are moot because Applicant is arguing the 101 with respect to all new claims.  As such, Applicant is requested to see above analysis of the current 101 rejection of claims 9-13.
Applicant’s arguments with respect to claims 9-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/31/2021